                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


Thomas Reese,

              Plaintiff,                                         Case No. 1:16-cv-00639

       v.                                                        Judge Michael R. Barrett

Ms. Mahlman, et al.,

              Defendants.

                                          ORDER

       This matter is before the Court on two of the Magistrate Judge’s Report and

Recommendations (“R&R”). (Docs. 6, 20). Proper notice has been given to the parties,

including notice that the parties would waive further appeal if they failed to file objections

to the R&R in a timely manner. See United States v. Walters, 638 F.2d 947 (6th Cir. 1981).

Plaintiff filed timely objections to both R&Rs. (Docs. 8, 21). The Magistrate Judge

provided a comprehensive review of the record in the R&Rs and the same will not be

repeated here.

  I.   STANDARD OF REVIEW

       With respect to dispositive matters, and when the Court receives timely objections

to an R&R, the assigned “district judge must determine de novo any part of the magistrate

judge’s disposition that has been properly objected to.” FED. R. CIV. P. 72(b)(3). “The

district judge may accept, reject, or modify the recommended disposition; receive further

evidence; or return the matter to the magistrate judge with instructions.” Id.
 II.   FIRST R&R

       The Magistrate Judge explained that Plaintiff’s Complaint includes 60 claims

spanning from 2013 to 2016, when he filed the Complaint, and covers alleged incidents

that occurred at the Southern Ohio Correctional Facility (“SOCF”), Trumbull County Jail,

and Trumbull County Corrections. (Doc. 6, PageID 96). Regarding the 37 claims that arise

out of Plaintiff’s time in Trumbull County Jail and Trumbull County Corrections, the

Magistrate Judge correctly determined that those claims are properly venued in the

United States District Court for the Northern District of Ohio, Eastern Division, and

recommended that those claims be severed and dismissed without prejudice so that

Plaintiff can refile those claims in the Northern District of Ohio. Id. With respect to the

23 claims relating to Plaintiff’s time at SOCF, the Magistrate Judge recommended that

those claims be dismissed as either time-barred (claims 1 through 17) or due to Plaintiff’s

failure to state a claim upon which relief can be granted (claims 18 through 23). (Id.,

PageID 99-101).

       Plaintiff presents 10 objections to the Magistrate Judge’s first R&R. (Doc. 8).

       In his first and last objections, he asserts that it would be a miscarriage of justice

to dismiss his claims without appointing him an attorney to assist him with his claims. (Id.,

PageID 105, 108). However, Plaintiff has no constitutional right to the appointment of

counsel and there are no exceptional circumstances present that convince the Court that

utilizing its powers to appoint counsel is necessary in this case. See Lavado v. Keohane,

992 F.2d 601, 605-06 (6th Cir. 1993); see also 28 U.S.C. § 1915(e).

       In his second objection, Plaintiff requests that some of his claims that the

Magistrate Judge found to be time-barred be excluded from the time-barred prohibition



                                             2
and cites Gomez v. Vernon, 255 F.3d 1118, 1127 (9th Cir. 2001) for support. That case

deals with termination from a prison job, a fact not readily apparent here, and the Court

is not persuaded that the authority supports overruling the Magistrate Judge’s

recommendation regarding Plaintiff’s time-barred claims.

       In his third objection, Plaintiff clarifies that he did not file a criminal complaint in the

Scioto County courts in relation to being over charged for commissary despite the

Magistrate Judge’s statement otherwise about his 23rd claim. Compare (Doc. 8, PageID

106), with (Doc. 6, PageID 97). Nevertheless, as Plaintiff states that the overcharge has

since been corrected, the Court finds this claim moot. (Doc. 8, PageID 106); see (Doc. 4,

PageID 63).

       In his fourth objection, Plaintiff disagrees with the Magistrate Judge’s finding that

his medical treatment claims do not rise to the level of a constitutional violation. Compare

(Doc. 8, PageID 106), with (Doc. 6, PageID 100-01). The Court finds this objection to be

a mere disagreement with the R&R on this claim. See Howard v. Sec'y of Health & Human

Servs., 932 F.2d 505, 509 (6th Cir. 1991) (Explaining that general disagreements with the

Magistrate Judge fall short of Plaintiff’s obligation to make specific objections to an R&R);

see also Aldrich v. Bock, 32 F.Supp.2d 743, 747 (E.D. Mich. 2004) (“An ‘objection’ that

does nothing more than state a disagreement with a magistrate [judge]'s suggested

resolution, or simply summarizes what has been presented before, is not an ‘objection’

as that term is used in this context.”).

       In his fifth objection, Plaintiff argues that the alleged incidents at Trumbull County

Corrections and SOCF should be jointly ruled upon because they are factually

intertwined. (Doc. 8, PageID 106). As stated above, the Court agrees with the Magistrate



                                                3
Judge that the 37 claims that arise out of Plaintiff’s time in Trumbull County Corrections

are properly venued in the United States District Court for the Northern District of Ohio,

Eastern Division. Plaintiff may refile those claims in the Northern District of Ohio.

       In his sixth objection, Plaintiff clarifies that his toothbrush smelled like it had been

stuck in toilet water, not just water. Compare (Doc. 8, PageID 107), with (Doc. 6, PageID

97). A review of the Complaint and Plaintiff’s 20th claim does not reveal that Plaintiff wrote

“toilet water” (Doc. 4, PageID 62); regardless, Plaintiff explains he received a new

toothbrush (Doc. 8, PageID 107). Similarly, Plaintiff objects to the R&R regarding his 22nd

claim that he was denied a shower. Id. For both Plaintiff’s toothbrush and shower claim,

he again fails to explain how his conditions of confinement rise to the level of a

constitutional violation. (Doc. 6, PageID 101) (citing Rhodes v. Chapman, 452 U.S. 337,

346 (1981) and Hinton v. Doney, 16 F.3d 1219 (6th Cir. 1994)).

       In his seventh and eighth objections, Plaintiff lists a number of claims that he

believes the Magistrate Judge did not respond to and cites a list of cases that he believes

support those claims. (Doc. 8, PageID 107). Although the Court can liberally interpret

Plaintiff’s objections, it will not manufacture arguments on his behalf. See Erickson v.

Pardus, 551 U.S. 89, 94 (2007) (citing Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

Absent any additional argument regarding why the string citations support his claims, the

Court finds no error in the R&R.

       The Court agrees with Plaintiff that the Magistrate Jude did not respond to his claim

that he was denied religious services. Compare (Doc. 6), with (PageID 107), and (Doc.

4, PageID 62). In his 19th claim, Plaintiff states that there are no religious services in

isolation. Id. The Court believes that this claim falls under the Magistrate Judge’s



                                              4
description of Plaintiff’s claims regarding his conditions of confinement and finds that,

without more argument, his claims fails. See e.g., Phillips v. Norris, 320 F.3d 844, 848

(8th Cir. 2003) (holding that “thirty-seven days without contact visitation or religious

services do not violate the Eighth Amendment because these conditions do not inflict

unnecessary or wanton inflictions of pain, nor do they involve ‘life's necessities,’ such as

water, food or shelter.”).

       In his ninth objection, Plaintiff states that his claims regarding his lost property have

not been resolved. (Doc. 8, PageID 107). The Court finds this objection to be a mere

disagreement with the R&R on this claim. See Howard, 932 F.2d at 509; see also Aldrich,

32 F.Supp.2d at 747.

III.   SECOND R&R

       The Magistrate Judge allowed Plaintiff to amend his Complaint and found that the

added matter should be dismissed with prejudice due to Plaintiff’s failure to state a claim

upon which relief can be granted. (Doc. 20). A review of Plaintiff’s objections to the

second R&R reveal that he either reiterates arguments already stated in his Complaint

(Doc. 4) or prior objections (Doc. 8) or merely disagrees with the second R&R without

providing any additional argument (Doc. 21). The Court is not persuaded. See Howard,

932 F.2d at 509; see also Aldrich, 32 F.Supp.2d at 747.

IV.    CONCLUSION

       For the foregoing reasons, and after a de novo review of the filings in this matter,

it is hereby ORDERED that the Magistrate Judge’s R&Rs (Docs. 6, 20) are ADOPTED.

Consistent with those recommendations, it is hereby ORDERED that Plaintiff’s Complaint

is DISMISSED without prejudice to the extent that he raises claims arising in Trumbull



                                               5
County, Ohio; the remaining claims in Plaintiff’s Complaint are DISMISSED with

prejudice pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)(1). The Court certifies,

pursuant to 28 U.S.C. § 1915(a)(3), that an appeal of this Order will not be taken in good

faith.

         IT IS SO ORDERED.

                                                _s/ Michael R. Barrett______
                                                Michael R. Barrett, Judge
                                                United States District Court




                                            6
